In the petition for rehearing the appellant states; "1. The Court mistook the issue involved in this cause in holding that the appeal herein challenges the sufficiency of the allegations of the bill of complaint.
"2. The real issue involved is whether or not the defendant below made a timely motion to open the decree pro confesso, and whether the answer proposed to be filed constitutes, if true, a meritorious defense."
The bill of complaint was to foreclose a tax certificate issued to the treasurer of the State of Florida on the first *Page 180 
day of August, 1932, and which was assigned to C.H. Stuart, the appellee, on the 30th day of January, 1933. The lands were sold for the unpaid taxes and costs for the year 1931.
It will be seen, therefore, that the appellee had a vested right in the certificate prior to the enactment of Chapter 16252, approved June 2, 1933, and the provisions of that Act are not applicable to the tax certificate constituting the basis of this suit.
We examined the answer and the counterclaim tendered with the motion to vacate the decree pro confesso in the court below and found no merit in the counter claim and no good defense set up in the answer. For that reason, it was not necessary to discuss either.
Motion for rehearing denied.
So ordered.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.